974 So. 2d 1095 (2007)
Todd A. BELL, Husband, Appellant,
v.
Cynthia Starla BELL, Wife, Appellee.
No. 1D07-0538.
District Court of Appeal of Florida, First District.
December 17, 2007.
Bonnie K. Roberts, Bonifay, for Appellant.
Jeffrey P. Whitton, Panama City, for Appellee.
WOLF, J.
Appellant, former husband, raises a number of issues on appeal. We find only one has merit and has been preserved for appeal.
As conceded by appellee, the sentence in the order finding a portion of the marital debt to be enforceable by contempt constitutes error. We, therefore, strike that sentence from the final judgment. In all other respects the judgment of the trial court is affirmed.
BARFIELD and HAWKES, JJ., concur.